N-SAR EXHIBIT 77C OPPENHEIMER MAIN STREET SMALL- & MID-CAP FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On February 29, 2012, a shareholder meeting of Oppenheimer Main Street Small- & Mid-Cap Fund (the “Fund”) was held at which the twelve Trustees identified below were elected (Proposal No. 1).At the meeting Proposal No. 2 (including all of its sub-proposals, except for Sub-Proposal No. 2o) and Proposal No. 3 were approved as described in the Fund’s proxy statement for that meeting.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees William L. Armstrong93,165,4451,775,969 Edward L. Cameron93,215,9771,725,426 Jon S. Fossel 93,218,9711,722,443 Sam Freedman 93,252,3081,689,106 Richard F. Grabish93,285,2011,656,212 Beverly L. Hamilton93,284,1021,657,311 Robert J. Malone93,283,7641,657,650 F. William Marshall, Jr.93,208,3661,733,048 Victoria J. Herget93,281,3101,660,104 Karen L. Stuckey93,286,6281,654,786 James D. Vaughn93,277,8991,663,514 William F. Glavin, Jr.93,189,0841,752,330 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstainBroker Non Vote 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 2c:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstainBroker Non Vote 2e-1:Proposal to revise the fundamental policy relating to lending ForAgainstAbstainBroker Non Vote 2g-1:Proposal to revise the fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2g-2:Proposal to remove the additional fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2h:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstainBroker Non Vote 2i:Proposal to revise fundamental policy relating to underwriting ForAgainstAbstainBroker Non Vote 67,253,1315,881,872 1,662,302 20,144,103
